CHRISTIAN, Judge.
The offense is burglary of a private residence; the punishment, confinement in the penitentiary for five years.
Appellant pleaded guilty.
Otis Conatser testified, in substance, as follows: On the night of December 6, 1935, the witness and his family left their home and went to town. Before leaving they closed the house, and there was no way of making an entry without opening, a door or raising a window. They returned home about 9:30 p. m. on the date mentioned. The witness observed pecans scattered about the house. Upon making investigation, he found that a sack of pecans had been taken from the house. The State introduced in evidence appellant’s written confession in which he stated that he and Joe Bob Barron had entered the house by opening a door and had stolen 120 pounds of pecans.
Appellant did not testify. Several witnesses testified that appellant’s general reputation as a peaceable and law-abiding citizen was good.
No bills of exception are brought forward.
The judgment is affirmed.

Affirmed.

*322The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.